Citation Nr: 1626108	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO granted the Veteran's petition to reopen a claim for service connection for hypertension but denied the claim on its merits.  In November 2008, the Veteran filed a notice of disagreement (NOD).  After a review of new evidence, in March 2009, the RO continued to deny service connection, and the Veteran continued to express disagreement the same month.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.
  
In May 2011, the Veteran testified during a hearing at the RO before a Veterans Law Judge(VLJ); a transcript of the hearing is of record.. 

In October 2011, the Board reopened the claim and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, D.C, for additional development.  After accomplishing the requested actions, the AMC continued to deny the claim (as reflected in an October 2012 SOC) and returned this matter to the Board for further appellate consideration.

Following notice to the Veteran that the VLJ  who conducted the May 2011 hearing was no longer employed by VA, in January 2013, the Board remanded the claim on appeal to the RO to afford the Veteran the opportunity for a second Board hearing, as requested.   In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In December 2013, the Board again remanded the claim on appeal to the RO, via the AMC, for further development.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in a June 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  The transcript of the June 2013 hearing is located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the December 2013 remand, the Board directed the AOJ, inter alia, to provide the Veteran with a VA examination.  The Board's December 2013 remand directives specifically directed the VA examiner to indicate whether the Veteran's diagnosis of hypertension represents only idiopathic symptoms of elevated blood pressure or whether the Veteran has chronic hypertensive vascular disease.  In rendering an etiology opinion, the Board directed the examiner to explain whether the Veteran's episodic acute scrotal pain and "racing heart" raises blood pressure in excess of that associated with chronic vascular hypertension and why the spikes are not considered in medial terms to be aggravation of the vascular disease beyond its normal progression.  

In March 2014, the Veteran was afforded a VA examination.  A diagnosis of hypertension was provided.  Based on a review of the claims file and in-person examination, the examiner stated that hypertension was less likely than not (50 percent probability) incurred in or caused by an in-service injury, event or illness.  As rationale, the examiner stated that the Veteran had multiple normal blood pressure readings during service.  Regarding the Veteran's contention that chronic pain from epididymitis caused his hypertension, the examiner stated that there is no current medical consensus that chronic pain causes sustained elevation of blood pressure.

In March 2014, the RO requested an addendum opinion to the March 2014 VA examination.  Specifically, the RO requested that the examiner state whether the VBMS folder was reviewed and provide rationale for every opinion rendered.  Thereafter, a June 2014 addendum opinion was provided by the VA examiner.  In this report, the examiner indicated that the Veteran's VBMS file as reviewed and opined that there was no evidence to support any claim that hypertension was caused by or aggravated by epididymitis.  As rationale, the examiner stated that 95 percent of hypertension is hereditary and the remaining 5 percent of secondary hypertension is caused by a small group of conditions, not to include epididymitis.  

Next, the examiner addressed whether scrotal pain episodes, racing heartbeat, or obesity aggravate hypertension beyond its normal progress, and stated "as explained by myself and my colleagues . . . pain racing heartbeat and obesity transiently aggravate but do not cause hypertension."  Lastly, the examiner stated that the Veteran's low testosterone, including treatment, is a common medical condition for middle aged men and cannot be attributed to epididymitis because there is no medical consensus on the cause or proper treatment for low testosterone.   

The Board finds the VA examiner's opinion is not sufficiently responsive to the prior remand directives,  as the examiner did not indicate whether the Veteran's diagnosis of hypertension represents only idiopathic symptoms of elevated high blood pressure or whether the Veteran has chronic hypertensive vascular disease.  In addition, although the examiner found that pain, racing heartbeat and obesity aggravate hypertension, the examiner did not attempt to quantify the degree of additional disability resulting from aggravation as the Board specifically requested in the December 2013 remand.  Notably, the examiner did not establish a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.  See 38 C.F.R. § 3.310(b) (2015).

Given the noted deficiencies, a remand of this matter for further medical opinion in this regard is required.  See Stegall, supra.  See also  Barr v. Nicholson, 21 Vet. App. 303 (2007). (holding that once VA has provided a VA examination, it is required to provide one  adequate for the purpose sought).  

Therefore, on remand, the Board should obtain an addendum opinion from the  March 2014 VA examiner or another appropriate physician based on claims file review ( if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim for service. appeal.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical findings and opinions in connection with this claim, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

The claims file includes VA treatment records from the VA Pacific Islands Health Care System, dated through January 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the VA Pacific Islands Health Care System (since January 2014) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the VA Pacific Islands Health Care System all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected epididymitis and hypertension dated from January 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA clinician who provided the March 2014 VA examination and June 2014 addendum opinion.

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from an appropriate physician 
Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the clinician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the vascular system.  In this regard, he or she should specifically indicate whether the Veteran's diagnosis of hypertension represents only idiopathic symptoms of elevated blood pressure or whether the Veteran has chronic hypertensive vascular disease.

Then, for chronic disability diagnosed, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR  (b) is or has been aggravated (worsened beyond the normal progression) by service-connected chronic epididymitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b).. 

In addressing the above,  the physician must explain whether the Veteran's episodic acute scrotal pain and "racing heart" raises blood pressure in excess that associated with chronic vascular hypertension and why the spikes are or are not considered in medial terms to be aggravation of the vascular disease beyond its normal progression.

The physician should also address whether the Veteran's low testosterone is a chronic complication of service-connected epididymitis and if so, whether the symptom or the associated medication causes weight gain that aggravates the underlying vascular disease beyond the normal progression

Complete, clearly-stated rationale for the conclusions reached must be provided.

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority ).

7. If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


